Citation Nr: 0110599	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from May 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1996 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for an anxiety disorder and a claim for a rating 
in excess of 20 percent for service-connected duodenal ulcer.  
In June 1997, the RO granted the veteran an increased (40 
percent) rating for the service-connected duodenal ulcer.  
Later that month, the veteran withdrew his appeal of the 
rating issue.  See 38 C.F.R. § 20.204(b) (2000) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  Accordingly, the 
only issue remaining on appeal is as stated on the cover page 
of this decision.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Holliday, supra. 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  In this regard, the Board notes that, in a 
September 1998 statement, the veteran reported that a social 
worker at the Springfield VA medical center (VAMC) told him 
that his VA records showed that he had been treated for 
anxiety since his military service.  Additionally, in a 
September 1999 statement, the veteran reported that a VA 
doctor told him that his records clearly showed that his 
nervous condition was due to his service-connected stomach 
condition.  Nevertheless, while the VA records available in 
the claims file show that the veteran has had a history of 
anxiety, they do not contain a definite opinion as the 
origins or etiology of the anxiety.  Since medical opinions 
linking the disability to military service or to an already 
service-connected disability would be critical to the 
veteran's claim for service connection, further action is 
required before final appellate review may be accomplished.  
This is so because VA has not fulfilled its duty to notify 
the veteran of the evidence necessary to substantiate his 
claims and duty to assist in obtaining such evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In light of the evidence described above, and because the 
change in the law has eliminated the need for the claimant to 
file a well-grounded claim, the Board finds that the duty to 
assist now requires, among other things, that the veteran be 
scheduled for a VA psychiatric examination so that medical 
opinion evidence can be obtained to determine if any current 
psychiatric disorder is related to military service or to 
already service-connected disability.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
sources identified by the veteran, and clarify whether the 
veteran still desires a personal hearing at the RO as 
requested by his representative in January 1997.  As to 
missing VA treatment records, the Board notes that the record 
shows that the veteran reported having received treatment at 
the Springfield VAMC.  (The RO has obtained at least some of 
the veteran's records from the Springfield VAMC; however, 
while these records refer to treatment by a doctor 
specifically mentioned by the veteran, the actual notes of 
such treatment do not appear in these records.)  Therefore, 
action to obtain such records is required.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

a.  Such development should include, 
but is not limited to, scheduling 
the veteran for a personal hearing 
at the RO as requested by his 
representative in January 1997.  In 
the event that the veteran withdraws 
his personal hearing request or 
fails to show for his personal 
hearing, such action should be fully 
documented.

b.  The development should also 
include advising the veteran of the 
information needed in order to 
substantiate his claim for service 
connection.  Specifically, he should 
be told that such evidence might 
include any statement by a medical 
practitioner showing a medical nexus 
between his current anxiety disorder 
and military service or his already 
service-connected ulcer disorder.  
The veteran should be given the 
opportunity to attempt to secure 
such statements from the doctor and 
social worker about whom he wrote in 
September 1998 and September 1999 
statements, or from any other 
medical professional.

c.  The development should also 
include obtaining and associating 
with the record all relevant 
treatment records on file with the 
Springfield VAMC as well as any 
other records kept separately by the 
VA doctor and/or social worker 
mentioned by the veteran, as well as 
all records kept by any other 
physician or hospital identified by 
the veteran. 

d.  The above-noted doctor and 
social worker should also be asked 
to provide VA with any medical 
opinions they may have formed 
regarding a relationship between the 
veteran's current anxiety disorder 
and military service or between 
current anxiety disorder and the 
veteran's service-connected ulcer 
disorder.

e.  In the event any attempts to 
secure information are unsuccessful, 
such efforts should be fully 
documented, and the veteran should 
be notified in accordance with the 
Veterans Claims Assistance Act of 
2000.

2.  Next, the RO should arrange to have 
the veteran examined by a psychiatrist to 
ascertain whether there is any 
relationship between any current anxiety 
disorder and military service or between 
any current anxiety disorder and the 
already service-connected ulcer disorder.  
Specifically, the examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examiner should 
review the entire record, and provide an 
opinion as to the medical probability that 
any current anxiety disorder is 
attributable to military service, or is 
caused or made worse by already service-
connected ulcer disorder.  If it is 
determined that there is no current 
disability, no relationship to military 
service, or no relationship to service-
connected ulcer disability, the examiner 
should expressly say so and provide 
detailed reasons for such opinions.  

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


